      Case 1:18-cv-05496-SCJ Document 9 Filed 02/08/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                                 FOR THE
                       NORTHERN DISTRICT OF GEORGIA

JUANITA JOHNSON,                                )
                                                )
                       Plaintiff,               )
                                                )
       v.                                       ) Case No.: 1:18-cv-05496-SCJ
                                                )
ACCOUNT MANAGEMENT                              )
RESOURCES,                                      )
             Defendant.                         )
                                                )

                              STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the

dismissal with prejudice and without cost to either party.


/s/ Kirsten H. Smith                          /s/ Dennis Robert Kurz
 Kirsten H. Smith, Esq.                          Dennis Robert Kurz, Esq.
 Sessions, Fishman, Nathan & Isreal, LLP         Kurz Law Group, LLC
 3850 North Causeway Blvd., Suite 200            Building 17, Suite 200
 Metairie, LA 70002-7227                         1640 Powers Ferry Rd., SE
 Phone: 504-846-7943                             Marietta, GA 30067
 Email: ksmith@sessions.legal                    Phone: 404-805-2494
 Attorney for the Defendant                      Fax: 855-438-5879.
                                                 Email: dennis@kurzlawgroup.com
Date: February 8, 2019                           Attorney for Plaintiff

                                                Date: February 8, 2019



                                              BY THE COURT:



                                              _________________________
                                              J.
      Case 1:18-cv-05496-SCJ Document 9 Filed 02/08/19 Page 2 of 2




                                  Certificate of Service

       I hereby certify that I have served a copy of the foregoing document by Notice of
Electronic Filing on this 5th day of February, 2019:


Kirsten H. Smith, Esq.
Sessions, Fishman, Nathan & Isreal, LLP
3850 North Causeway Blvd., Suite 200
Metairie, LA 70002-7227
Phone: 504-846-7943
Email: ksmith@sessions.legal
Attorney for the Defendant

                                              /s/ Dennis Robert Kurz
                                              Dennis Robert Kurz, Esq.
                                              Kurz Law Group, LLC
                                              Building 17, Suite 200
                                              1640 Powers Ferry Rd., SE
                                              Marietta, GA 30067
                                              Phone: 404-805-2494
                                              Fax: 855-438-5879.
                                              Email: dennis@kurzlawgroup.com
                                              Attorney for the Plaintiff
